Case: 1:19-cv-01044-CAB Doc #: 32 Filed: 08/25/20 1 of 3. PageID #: 223




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION



 STERLING PETTWAY, III,                       )       CASE NO. 1:19CV1044
                                              )
                       Plaintiff,             )       JUDGE CHRISTOPHER A. BOYKO
                                              )
                vs.                           )
                                              )
 DETECTIVE LAWRENCE SMITH,                    )       OPINION AND ORDER
 ET AL.,                                      )
                                              )
                       Defendant.             )

 CHRISTOPHER A. BOYKO, J:

        This matter is before the Court on Plaintiff’s Motion for Judgment on the Pleadings

 (ECF # 18) and Defendant Rekha Ujla’s Motion to Dismiss. (ECF # 23). On May 13, 2020,

 the Magistrate Judge issued his Report and Recommendation, recommending the Court deny

 both Motions. No party filed an Objection to the Magistrate Judge’s Report and

 Recommendation.

        Plaintiff’s Motion for Judgment on the Pleadings alleges Defendant Lawrence Smith’s

 Answer was vague and insufficient as a matter of law. The Magistrate Judge held otherwise,

 finding Smith’s Answer satisfied the pleading requirements set for in Fed. R. Civ. P. 8(b).

        Defendant Ujla moved to dismiss for failure to prosecute, alleging that Plaintiff’s
Case: 1:19-cv-01044-CAB Doc #: 32 Filed: 08/25/20 2 of 3. PageID #: 224




 failure to provide an updated address as ordered by the Magistrate Judge warrants dismissal.

 The Magistrate Judge recommends denying Ujla’s Motion because Plaintiff, acting pro se,

 was not completely unresponsive to the Court’s Order. Plaintiff filed his Motion for

 Judgment on the Pleadings after the Court’s order to update his address. The address on

 Plaintiff’s filing showed the same address as his original notice of change of address. The

 Magistrate Judge recommends denying Ulja’s Motion. Instead, the Magistrate Judge ordered

 Plaintiff to show cause why his case should not be dismissed for failure to prosecute. Since

 that order, Plaintiff failed to appear at a telephone conference and the Magistrate Judge

 allowed subsequent motions to dismiss which Defendants have filed. The Magistrate Judge

 has subsequently issued an additional Report and Recommendation, recommending dismissal

 for failure to prosecute. The objection period has not yet run on this latest R & R.

         The parties' failure to file objections to the report and recommendation waives any

 further right to appeal. Smith v. Detroit Fed'n of Teachers Local 231, 829 F.2d 1370, 1373

 (6th Cir.1987). Likewise, the failure to object to the magistrate judge's report releases the

 Court from its duty to review the matter independently. Thomas v. Arn, 474 U.S. 140, 149,

 106 S.Ct. 466, 88 L.Ed.2d 435 (1985).

         The Court finds no error in the Magistrate Judge’s Report and Recommendation

 recommending the Court deny both Plaintiff’s and Defendant Ujla’s Motions. Defendant

 Smith’s Answer satisfies the pleadings requirements of Fed. R. Civ. P. 8(b). Furthermore,

 the Magistrate Judge has allowed additional motion practice on the issue of Plaintiff’s failure

 to prosecute that is as yet unripe for ruling.




                                                  2
Case: 1:19-cv-01044-CAB Doc #: 32 Filed: 08/25/20 3 of 3. PageID #: 225




        There being no objections and no errors in the Magistrate Judge’s R &R, the Court

 adopts the same and denies both Motions.

        IT IS SO ORDERED.




 Date: August 25, 2020               /s/Christopher A. Boyko
                                     CHRISTOPHER A. BOYKO
                                     Senior United States District Judge




                                              3
